Citation Nr: 1024714	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-39 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
including due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 
1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In August 2008, the Veteran testified at a hearing 
before the undersigned.  A transcript of the proceeding is of 
record.  In October 2008, the Board remanded the appeal for 
additional development.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that non-Hodgkin's lymphoma was present in-
service or that non-Hodgkin's lymphoma is related to service, 
including the Veteran's alleged exposure to ionizing radiation.


CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred or aggravated during 
military service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1153, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the United 
States Court of Appeals for Veterans Claims (Court) observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  There are also no issues as to 
veteran status.

Next, the Board finds that written notice provided in December 
2005, prior to the February 2006 rating decision, along with the 
notice provided in November 2008 and January 2009 fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the laws 
and regulations governing the assignment of disability ratings 
and effective dates as required by the Court in Dingess, supra.  
While the Veteran was not provided notice of the laws and 
regulations governing disability ratings and effective dates 
prior to the February 2006 rating decision, the Board finds that 
providing him with this notice in November 2008, followed by a 
readjudication of the claim in the February 2010 supplemental 
statement of the case, "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Furthermore, even if the Veteran was not provided adequate 38 
U.S.C.A. § 5103(a) notice, the Board nonetheless finds that this 
notice problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letters as well as the rating decision, 
statement of the case, supplemental statements of the case, and 
Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development in compliance with the 
Board's October 2008 remand directions.  Specifically, a review 
of the record on appeal shows that VA obtained and associated 
with the record all available and identified in-service as well 
as his post-service records including the Veteran's service 
personnel and treatment records and post-service records from the 
Columbia VA Medical Center and, in compliance with the Board's 
October 2008 remand directions, his records from the Social 
Security Administration (SSA).  

As to VA's development obligation under 38 C.F.R. § 3.311, in 
February 2006 the RO requested the Veteran's DD 1141s, Record of 
Occupational Exposure to Ionizing Radiation, from the National 
Personnel Records Center (NPRC) and in December 2005 the RO 
requested his DD 1141s from the U.S. Army Aviation and Missile 
Command.  In January 2006, the U.S. Army Dosimetry Center 
notified the RO that a search of its records failed to uncover 
any records documenting the Veteran's exposure to ionizing 
radiation.  

As to VA's post-remand development obligation under 38 C.F.R. 
§ 3.311, in full compliance with the Board's October 2008 remand 
directions, the RO/AMC in December 2002 requested the Veteran's 
service personnel records and thereafter obtained and associated 
these records with the claims file.  Likewise, the RO/AMC 
requested a dose estimate from the Under Secretary for Health in 
February 2009 and August 2009, requested records from the U.S. 
Army Institute of Surgical Research in April 2009 and June 2009, 
and requested his DD 1141s in April 2009.  

In June 2009, the RO/AMC was thereafter notified by the NPRC that 
they did not have any other service personnel records of the 
Veteran and his records did not include any DD 1141s.  In June 
2009, the RO/AMC was notified by the U.S. Army Institute of 
Surgical Research that they did not have any records of the 
claimant.  And, in July 2009, the RO/AMC was notified by the 
Textual Archives Services Division that a search of the records 
of the Office of the Surgeon General (Army) and the U.S. Army 
Operational, Tactical, and Support Organization (World War II and 
Thereafter) failed to locate any records that quantify the amount 
of ionizing radiation the Veteran was exposed to as a staff 
member at Brooke Army Medical Center from 1975 to 1977.  
Memoranda memorializing the unavailability of these records were 
prepared by the RO/AMC in June 2009 and July 2009.  

Lastly, in full compliance with the Board's October 2008 remand 
directions and in accordance with VA's development obligation 
under 38 C.F.R. § 3.311, in December 2009 the RO/AMC received a 
dose estimate and medical opinion from the Director, Radiation 
and Physical Exposures, and in January 2010 received a medical 
opinion from the Director, Compensation and Pension Services.  

In the February 2010 supplemental statement of the case, the 
Veteran was provided notice of what records were obtained and not 
obtained as well as notice of the dose estimate and medical 
opinions.  See 38 C.F.R. § 19.31 (2009); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In summary, the Board finds that the above record search and 
medical opinions are in full compliance with the Board's October 
2008 remand directions, VA's duty to assist under the VCAA, and 
in accordance with VA's development obligation under 38 C.F.R. 
§ 3.311 because all identified sources of relevant records have 
been contacted, all available records from these locations have 
been associated with the claims files, a dose estimate and 
medical opinions were obtained, the opinions were provided only 
after a comprehensive review of the record, and the Veteran was 
notified of this development in the February 2010 supplemental 
statement of the case.  38 C.F.R. § 3.311; Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate); D'Aries v. Peake, 
22 Vet. App. 97 (2008) (holding that only substantial, and not 
strict compliance with the terms of a remand request, is 
required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, because 
such determination more than substantially complied with the 
Board's remand order).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran claims that non-Hodgkin's lymphoma was caused by 
exposure to ionizing radiation while serving as a respiratory 
therapist and corpsman at the United States Army Institute of 
Surgical Research (USAISR) from 1974 to 1977.  Specifically, it 
is alleged that he was required to stay with patients on 
thousands of occasions while they underwent a Perfusion-
Ventilation Lung Scan at the Nuclear Medicine Department.  
Reportedly, he did so with only minimum protection afforded by an 
x-ray apron.  It is also requested that the Veteran be afforded 
the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Other specifically enumerated 
diseases, including malignant tumors, if manifest to a degree of 
10 percent within one year after separation from active duty, may 
be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).

As to disease or injury caused by the alleged radiation exposure, 
service connection may also be established in one of two other 
ways.  Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  
First, if a Veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation) and, after 
service, developed one of the specifically enumerated cancers, it 
will be presumed that the cancer was incurred in-service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The list of the 
specifically enumerated cancers are as follows:  (i) Leukemia 
(other than chronic lymphocytic leukemia); (ii) Cancer of the 
thyroid; (iii) Cancer of the breast; (iv) Cancer of the pharynx; 
(v) Cancer of the esophagus; (vi) Cancer of the stomach; (vii) 
Cancer of the small intestine; (viii) Cancer of the pancreas; 
(ix) Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); 
(xi) Cancer of the bile ducts; (xii) Cancer of the gall bladder; 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis B 
is indicated); (xiv) Cancer of the salivary gland; (xv) Cancer of 
the urinary tract; (xvi) Bronchiolo-alveolar carcinoma; Note: For 
the purposes of this section, the term "urinary tract" means 
the kidneys, renal pelves, ureters, urinary bladder, and urethra; 
(xvii) Cancer of the bone; (xviii) Cancer of the brain; (xix) 
Cancer of the colon; (xx) Cancer of the lung; and (xxi) Cancer of 
the ovary.  

The list of the specifically enumerated radiation-risk activities 
include: onsite participation at atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki, Japan 
during specific periods of time; and service at specific nuclear 
weapons production facilities.  38 C.F.R. §§ 3.309(d)(3). 

Second, if a Veteran was exposed in service to ionizing radiation 
and, after service, developed one of the specifically enumerated 
diseases within a period specified for each by law, then his 
claim is referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there is 
a reasonable possibility that the disease was incurred in-
service.  38 C.F.R. § 3.311.  The list of the specifically 
enumerated diseases are as follows:  (i) All forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; 
(vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; 
(ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) 
Tumors of the brain and central nervous system; (xxi) Cancer of 
the rectum; (xxii) Lymphomas other than Hodgkin's disease; 
(xxiii) Prostate cancer; and (xxiv) Any other cancer.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Radiation Presumptions

Initially, the Board notes that non-Hodgkin's lymphoma is one of 
the specifically enumerated cancers listed at 38 C.F.R. 
§ 3.309(d) and radiogenic diseases listed at 38 C.F.R. § 3.311.  

As to service connection based on the presumptions found at 
38 C.F.R. § 3.309(d), service personnel records confirm his 
occupational specialty was respiratory specialist and that he 
served at "USA ISR FSHTK" from March 1975 to October 1977.  In 
addition, the Veteran's service treatment records show he 
received all of his treatment during this time at Brooke Army 
Medical Center at Fort Sam Houston.  Additionally, a service 
colleague, G. W. W., M.D., Ph.D, reported that he served with the 
appellant at USAISR from 1974 and 1976, and that the claimant 
assisted with studies involving "Xe 133 and I 1131" with no 
protection to prevent exposure.  

However, service connection based on the presumptions found at 
38 C.F.R. § 3.309(d) must be denied because none of the above 
documented in-service activities are one of the specifically 
enumerated radiation-risk activities listed at 38 C.F.R. 
§ 3.309(d)(3). 

Likewise, 38 C.F.R. § 3.311 is of no help to the Veteran in 
establishing service connection for this disorder because the 
Director, Radiation and Physical Exposures, provided a medical 
opinion in December 2009 opined that "it is unlikely that the 
Veteran's non-Hodgkin's lymphoma can be attributed to radiation 
exposure while in military service," because even conceding that 
the claimant "received the maximum permissible annual exposure 
for an occupational radiation worker for each of the three years 
he worked at the [U.S. Army Institute for Surgical Research 
(ISR)] as a respiratory therapist, . . . [t]he Interactive 
Radioepidemiological Program (IREP) for the National Institute 
for Occupational Safety and health (NIOSH)," only showed a 19.57 
percent probability that his non-Hodgkin's lymphoma was caused by 
this in-service radiation exposure.

Similarly, based on a review of all available evidence including 
the above opinion, the claimant's documented in-service 
occupational specialty as a respiratory therapist, and the 
appellant's self reported post-service work history which 
included working as a respiratory therapist until 1999 and 
thereafter as a part-time photographer and chaplain, the 
Director, Compensation and Pension in January 2010 similarly 
opined "that there is no reasonable possibility that the 
veteran's non-Hodgkin's lymphoma resulted from his exposure to 
ionizing radiation in service."  

These opinions are not contradicted by any other medical opinion 
of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) 
(VA may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  Therefore, the Board finds 
that service connection is not warranted based on 38 C.F.R. 
§§ 3.309(d) and 3.311.  Accordingly, the Board will next consider 
whether the Veteran is entitled to service connection on a direct 
bases under 38 C.F.R. § 3.303.  Combee, supra.

Direct Service Connection

As to service incurrence under 38 C.F.R. § 3.303(a), as reported 
above, personnel records confirm that the Veteran's occupational 
specialty was respiratory specialist and that he served at "USA 
ISR FSHTK" from March 1975 to October 1977.  In addition, the 
Veteran's service treatment records show he received all of his 
treatment during this time at Brooke Army Medical Center at Fort 
Sam Houston.  Additionally, a service colleague, G. W. W., M.D., 
Ph.D, reported that he served with the appellant at USAISR from 
1974 and 1976, and that the claimant assisted with studies 
involving "Xe 133 and I 1131" with no protection to prevent 
exposure.  Furthermore, in an August 1977 Dental Health Record 
the Veteran answered yes to the question regarding if he had ever 
had surgery or radiation therapy.  Service treatment records also 
show that the Veteran had a number of x-rays.

However, the Board notes that service treatment records, 
including the May 1977 separation examination, are negative for 
complaints or a diagnosis of non-Hodgkin's lymphoma.  Moreover, 
the Board finds that the Veteran's statement that he had non-
Hodgkin's lymphoma while in-service not persuasive because non-
Hodgkin's lymphoma cannot be diagnosed by symptoms apparent to a 
lay person and his statements to the contrary are neither 
competent nor credible evidence.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Accordingly, entitlement 
to service connection for non-Hodgkin's lymphoma based on in-
service incurrence must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1977 and first being 
diagnosed with non-Hodgkin's lymphoma in 2005 to be compelling 
evidence against finding continuity.  Put another way, the almost 
thirty year gap between the Veteran's discharge from active duty 
and the first evidence of the claimed disorder weighs heavily 
against his claim.  See Maxson, supra; Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition); Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  The Board also acknowledges that the Veteran's 
representative is competent to provide evidence about what he 
sees.  Id.  However, upon review of the claims folders, the Board 
finds that the Veteran's and his representative's assertions that 
the claimant has had problems which turned out to be non-
Hodgkin's lymphoma since service are not credible.  In this 
regard, the Veteran and his representative's claims are contrary 
to what is found in the May 1977 separation examination and the 
post-service medical records.  In these circumstances, the Board 
gives more credence and weight to the medical evidence of record, 
which is negative for complaints, diagnoses, or treatment for 
non-Hodgkin's lymphoma for almost three decades following his 
separation from active duty, than the Veteran's and his 
representative's claims.  Therefore, entitlement to service 
connection for non-Hodgkin's lymphoma based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's non-
Hodgkin's lymphoma and an established injury, disease, or event 
of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a relationship 
between a current disability and events in service or an injury 
or disease incurred therein).  In fact, as reported above, the 
only two medical opinions found in the record opined that it was 
not.  See Colvin, supra.

As to the Veteran's and his representative's assertions that the 
claimant's non-Hodgkin's lymphoma was caused by his military 
service, including his in-service radiation exposure, the Board 
acknowledges as it did above that the appellant is competent to 
give evidence about what he sees and feels and his representative 
is competent to give evidence about what he sees.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.   
However, the Board finds that these assertions lack credibility 
because, as reported above, they are not competent to provide an 
opinion that requires special medical training when the disease 
process is not visible to the naked eye.  Id.  The Board also 
finds more competent and credible the expert medical opinions 
obtained by VA than these lay opinions.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service 
connection for non-Hodgkin's lymphoma is not warranted based on 
the initial documentation of the disability after service because 
the weight of the competent and credible evidence is against 
finding a causal association or link between the post-service 
disorder and an established injury, disease, or event of service 
origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Rabideau, supra.

The Board also finds that the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309(a) do not help the Veteran in establishing his 
claim because the record does not show his being diagnosed with 
any of the presumptive disorders within one year of his 1977 
separation from active duty.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for non-
Hodgkin's lymphoma on a direct and presumptive basis.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.307, 3.309, 
3.309.  

In reaching the above conclusion, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for non-Hodgkin's lymphoma, including due to 
ionizing radiation, is denied.


____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


